



Exhibit 10.25
Coeur Mining, Inc.
Restricted Stock Unit Agreement
(2018 Long-Term Incentive Plan)
You have been selected to be a Participant in the 2018 Long-Term Incentive Plan
of Coeur Mining, Inc. (the “Plan”), as specified below:
Participant:
Date of Grant:
Number of Restricted Stock Units:
Lapse of Restrictions Dates:


Date on Which Restrictions Lapse
Number of Units for Which Restrictions Lapse
 
 

THIS AGREEMENT, effective as of the Date of Grant set forth above, represents
the grant of Restricted Stock Units (“Restricted Stock Units”) by Coeur Mining,
Inc., a Delaware corporation (the “Company”), to the Participant named above,
pursuant to the provisions of the Plan.
The Plan provides a complete description of the terms and conditions governing
Restricted Stock Units. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Agreement’s terms shall completely
supersede unless expressly prohibited by the Plan. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:
1.GRANT OF RESTRICTED STOCK UNITS. The Company hereby grants to the Participant
on the Date of Grant the number of Restricted Stock Units set forth above with
each Restricted Stock Unit representing the right to receive one share of Common
Stock, subject to the terms and conditions of the Plan and this Agreement.
Except as may otherwise be provided in Sections 2 or 3, the Restricted Stock
Units granted hereunder are granted on the condition that the Participant remain
an employee of the Company from the Date of Grant through (and including) each
of the separate Lapse of Restriction Dates set forth above (each such time
period is referred to herein as a “Period of Restriction”). This grant of the
Restricted Stock Units shall not confer any right to the Participant (or any
other Participant) to be granted other Awards in the future under the Plan.
2.    TERMINATION OF SERVICE.
(a)    By Death, Disability, or Retirement. In the event of the Participant’s
Termination of Service with the Company due to death, Disability, or Retirement
(each as defined below) during the Periods of Restriction, the remaining Periods
of Restriction shall lapse and all unvested Restricted Stock Units subject to
this Award shall immediately vest and become payable, subject to applicable
federal and state securities laws. For the purposes of this Agreement,
“Disability” shall mean the date upon which the Participant becomes entitled to
receive benefits pursuant to the Company’s long-term disability plan then in
effect. For the purposes of this


Restricted Stock Unit Agreement    1

--------------------------------------------------------------------------------





Agreement, “Retirement” shall mean: (i) any termination of the Participant’s
employment other than for Cause after the Participant has attained sixty-five
(65) years of age and completed a total of ten (10) or more consecutive years of
employment with the Company; or (ii) a retirement approved by the Board
(b)    Termination for Other Reasons. In the event of the Participant’s
Termination of Service with the Company for any reason other than death,
Disability, or Retirement, all unvested Restricted Stock Units at the date of
termination shall immediately terminate, and shall be forfeited by the
Participant to the Company. The transfer of employment of the Participant
between the Company and any Subsidiary (or between Subsidiaries) shall not be
deemed a Termination of Service for the purposes of this Agreement.
3.    CHANGE IN CONTROL. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change in Control of the Company during the Periods
of Restriction and a subsequent Termination of Service by the Company without
Cause within two years following the Change in Control, the remaining Periods of
Restriction shall lapse and all unvested Restricted Stock Units subject to this
Award shall immediately vest and become payable, subject to applicable federal
and state securities laws.
4.    RESTRICTIONS ON TRANSFER. This Award may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.
5.    CLAWBACK POLICY. The Participant hereby acknowledges and agrees that the
Participant and the award evidenced by this Agreement are subject to the
Company’s clawback policy as amended from time to time. To the extent the
Participant is subject to the policy, the terms and conditions of the policy are
hereby incorporated by reference into this Agreement.
6.    PAYMENT UPON LAPSE OF RESTRICTIONS. Subject to the terms of the Plan,
after the applicable Period of Restriction has ended, the Participant shall be
entitled to receive a number of shares of Common Stock equal to the number of
Restricted Stock Units for which the applicable Period of Restriction has
lapsed, as set forth above. The Company will issue to the Participant such
shares of Common Stock as soon as reasonably possible after each date on which
the applicable Period of Restriction has lapsed or any other date upon which the
Restricted Stock Units vest as set forth above in Sections 2 and 3 (but in no
case later than March 15th of the calendar year after the calendar year in which
the applicable Period of Restriction lapses).
7.    BENEFICIARY DESIGNATION. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Vice President Human Resources and Communication
of the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.


Restricted Stock Unit Agreement    2

--------------------------------------------------------------------------------





8.    CONTINUATION OF EMPLOYMENT. This Agreement shall not confer upon the
Participant any right to continuation of employment by the Company, nor shall
this Agreement interfere in any way with the Company’s right to terminate the
Participant’s employment at any time.
9.    TAX WITHHOLDING. The Company shall have the power and the right to deduct
or withhold, or require the Participant or beneficiary to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation), domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Agreement. In order to satisfy the minimum statutory withholding tax
requirement (or such other rate that will not cause an adverse accounting
consequence or cost), the Company shall, in whole or in part, withhold shares of
Common Stock having an aggregate Fair Market Value on the date the tax is to be
determined equal to such withholding tax.
10.    MISCELLANEOUS.
(a)    This Agreement and the rights of the Participant hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant.
(b)    The Board or the Committee, as applicable, may terminate, amend, or
modify the Plan; provided, however, that no such termination, amendment, or
modification of the Plan may in any material way adversely affect the
Participant’s rights under this Agreement, without the written consent of the
Participant, except that no such consent will be required if the Committee
determines in its sole discretion and prior to the date of any Change in Control
that such amendment or alteration either (i) is required or advisable in order
for the Company, the Plan or the Award to satisfy any law or regulation or to
meet the requirements of or avoid adverse financial accounting consequences
under any accounting standard, or (ii) is not reasonably likely to significantly
diminish the benefits provided under the Award, or that any such diminishment
has been adequately compensated.
(c)    The Participant agrees to take all steps necessary to comply with all
applicable provisions of federal and state securities laws in exercising his or
her rights under this Agreement.
(d)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    All obligations of the Company under the Plan and this Agreement, with
respect to this Award, shall be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.


Restricted Stock Unit Agreement    3

--------------------------------------------------------------------------------





(f)    To the extent not preempted by federal law, this Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.


Restricted Stock Unit Agreement    4

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Date of Grant.




Coeur Mining, Inc.
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Participant
 
 
Participant's Signature
 
 
 
 
 
 
 





Restricted Stock Unit Agreement    5